              Case 18-10303-EPK      Doc 46    Filed 08/02/19    Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                www.flsb.uscourts.gov

IN RE:                                                  CASE NO.: 18-10303-EPK
                                                        Chapter 13
FLORANCE GENE THOMPSON,

         Debtor.
                                           /

       NOTICE OF WITHDRAWAL OF OBJECTION TO CLAIM OF MICHIGAN
                  DEPARTMENT OF TREASURY (CLAIM #7)

      Debtor, FLORANCE GENE THOMPSON, by and through her undersigned

counsel hereby withdraws the Objection to Claim of Michigan Department of Treasury

(Claim #7) (C.P. #37).

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and I am in compliance with the additional
qualifications to practice in this court set forth in Local Rule 2090-1(A) and that a true
and correct copy of the foregoing was furnished via U. S. Mail to the parties on the
attached mail list this 2nd day of August 2019.

                                                KELLEY, FULTON & KAPLAN, P.L.
                                                Attorney for Debtor
                                                1665 Palm Beach Lakes Blvd
                                                The Forum – Suite 1000
                                                West Palm Beach, FL 33401
                                                Tel. No.: 561-491-1200
                                                Fax No.: 561-684-3773

                                                By:     /s/ Dana Kaplan
                                                      Dana Kaplan, Esquire.
                                                      Florida Bar No.: 44315

Mailing Information for Case 18-10303-EPK

Electronic Mail Notice List
              Case 18-10303-EPK        Doc 46    Filed 08/02/19    Page 2 of 2



The following is the list of parties who are currently on the list to receive email
notice/service for this case.

   •   Elizabeth W Eckhart eeckhart@logs.com,
       electronicbankruptcynotices@logs.com
   •   Moe Freedman freedmanm1@michigan.gov
   •   Dana L Kaplan dana@kelleylawoffice.com,
       tina@kelleylawoffice.com;craig@kelleylawoffice.com;cassandra@kelleylawoffice.
       com;kaplandr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Robin R Weiner ecf@ch13weiner.com;ecf2@ch13weiner.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service
for this case (who therefore require manual noticing/service). You may wish to use your
mouse to select and copy this list into your word processing program in order to create
notices or labels for these recipients.

       Synchrony Bank
       PRA Receivables Management, LLC
       c/o Valerie Smith
       PO Box 41021
       Norfolk, VA 23541

       Michigan Department of Treasury
       P.O. Box 30168
       Lansing, MI 48909

       Florance Gene Thompson
       4670 N. Congress Avenue, Apt. 101
       West Palm Beach, FL 33407
